FILED:   July 25, 2014

                                      PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                   No. 14-154
                              (2:04-cv-22005-CWH)


NUCOR CORPORATION; NUCOR STEEL-BERKELEY,

                  Petitioners,

           v.

QUINTON BROWN; JASON GUY; RAMON ROANE; ALVIN SIMMONS;
SHELDON    SINGLETARY; GERALD WHITE;  JACOB  RAVENELL,
individually and on behalf of the class they seek to
represent,

                  Respondents.



                                      O R D E R


GREGORY, Circuit Judge:

     In    this       class     action        litigation,    Defendants     Nucor

Corporation     and   Nucor     Steel       Berkeley   (collectively,   “Nucor”)

sought    decertification        of     a     class    alleging   hostile   work

environment claims.           The district court denied Nucor’s motion,

and Nucor now petitions for interlocutory review of the refusal

to decertify.     We deny the petition as untimely.
                                            I.

       This litigation concerns substantive allegations of racial

discrimination, see Brown v. Nucor Corp., 576 F.3d 149 (4th Cir.

2009), however, only the procedural history is relevant to this

order.     The    district        court    initially      denied    the   plaintiffs’

motion for class certification, and we vacated and remanded for

certification.      Id. at 160.           In 2011, the district court issued

an order (the “certification order”) certifying two classes:                            a

promotions      class--involving          disparate      treatment      and   disparate

impact    claims--and        a    hostile    work       environment     class.      The

district court denied a motion to reconsider the certification

order,     and     Nucor         subsequently       filed        four   motions     for

decertification.         After denying the first motion, the district

court granted in part the second motion for decertification (the

“2012 Order”).       In light of Wal-Mart Stores, Inc. v. Dukes, 131

S. Ct. 2541 (2011), the 2012 Order decertified the promotions

class yet left intact the hostile work environment class.                         After

the    court    denied   a       third   motion    to    decertify,      Nucor    sought

decertification of the hostile work environment class in light

of    Comcast    Corp.   v.      Behrend,    133    S.    Ct.    1426   (2013).      The

district   court    denied        this    motion.        Nucor    now   embarks    on   a




                                            2
second attempt to file an interlocutory appeal challenging the

refusal to decertify the hostile work environment class. 1



                                   II.

     Federal Rule of Civil Procedure 23(f) permits review of

decisions granting or denying class certification.                Scott v.

Family Dollar Stores, Inc., 733 F.3d 105, 111 (4th Cir. 2013).

An   appeal   from   a   certification   order   must   be    filed   within

fourteen days of the order.       Pashby v. Delia, 709 F.3d 307, 318

(4th Cir. 2013).         The time for appeal runs once the original

order on certification is entered, and begins anew only after

the court rules on a timely motion to reconsider that original

order.    Blair v. Equifax Check Servs., Inc., 181 F.3d 832, 837

(7th Cir. 1999); see also In re DC Water & Sewer Auth., 561 F.3d

494, 495-96 (D.C. Cir. 2009).       The “rigid and inflexible” nature

of this deadline is “well-established.”           Fleischman v. Albany

Med. Ctr., 639 F.3d 28, 31 (2d Cir. 2011).                   An out-of-time

motion for reconsideration--regardless of whether the motion is

styled as one for reconsideration or for decertification--cannot

“restart the clock for appellate review” under Rule 23(f).             Gary

v. Sheahan, 188 F.3d 891, 892 (7th Cir. 1999).


      1
       Nucor petitioned for interlocutory review of the 2012
Order, challenging the district court’s refusal to decertify the
hostile work environment class. We denied the petition.


                                    3
       Furthermore, the time for appeal will not reset when a court

rules on certification motions filed subsequent to the original

ruling so long as the later rulings do not alter the original

ruling.        See In re DC Water & Sewer Auth., 561 F.3d at 496

(joining the Third, Fifth, Seventh, Tenth, and Eleventh Circuits

in adopting this rule).              This is because “[a]n order that leaves

class-action         status    unchanged    from    what    was    determined   by    a

prior order is not an order ‘granting or denying class action

certification.’”           Carpenter v. Boeing Co., 456 F.3d 1183, 1191

(10th Cir. 2006).           These subsequent motions are just attempts to

amend the original certification order, and attempts to appeal

them are untimely if filed more than fourteen days after the

order granting or denying certification.                       Fleischman, 639 F.3d

at 31-32.

       In    light    of    these    parameters,     we    find    Nucor’s   instant

petition untimely.            The fourth motion for decertification, filed

two    years    after      the     certification    order,      represents   Nucor’s

latest attempt at persuading the district court to decertify the

hostile      work    environment      class.       The    district   court’s    post-

certification orders never altered the status of the hostile

work    environment        class    and   thus   were    not    orders   granting    or

denying certification as to that class.                    Carpenter, 456 F.3d at

1191.       We will not render the Rule 23(f) deadline “toothless” by

permitting Nucor to “easily circumvent Rule 23(f)’s deadline by

                                            4
filing a motion to amend or decertify the class at any time

after     the   district     court’s    original         order”   certifying          the

hostile    work   environment       class.      Fleischman,       639    F.3d    at    31

(quoting In re DC Water & Sewer Auth., 561 F.3d at 496-97). 2                         The

latest    Nucor   could      have    appealed      the    certification         of    the

hostile    work   environment       class    was    fourteen      days    after       the

district court denied the motion to reconsider the certification

order.    That date passed more than three years ago.

    Entered       at   the    direction      of     Judge    Gregory       with       the

concurrences of Judge King and Judge Agee.

                                                                   PETITION DENIED



                                                For the Court

                                                /s/ Patricia S. Connor, Clerk




     2
       In arguing that the petition is timely, Nucor cites to
non-binding precedent that permitted what would have been an
otherwise untimely petition.      McReynolds v. Merrill Lynch,
Pierce, Fenner & Smith, Inc., 672 F.3d 482 (7th Cir. 2012). The
Seventh Circuit created the exception because it found Wal-Mart
to be a “milestone” decision that significantly altered class
action jurisprudence and clearly required reversal of the
challenged order.   Id. at 485-87.    We are not persuaded that
Comcast rises to this level demanding exceptional treatment in
this case.


                                         5